IN THE SUPREIVIE COURT OF THE STATE OF DELAWARE

THOMAS A. BOND, §
§ No. 151, 2015
Plaintiff, §
§
V. § Court Below—Superior Court
§ of the State of Delaware,
CECILIA WESON, § in and for New Castle County
§ CA. No. N12C-07-271 CLS
Defendant. §

Submitted: September 30, 2015
Decided: October 9, 2015

Before HOLLAND, VALIHURA and VAUGHN, Justices.
O R D E R
This 9th day of October 2015, the Court has considered this matter on the briefs
ﬁled by the parties. We have concluded that the judgment of the Superior Court
should be afﬁrmed on the basis of its opinion dated March 16, 2015.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

BY THE COURT:

Justice % :